21 F.3d 419
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William FERGUSON, Plaintiff, Appellant,v.PLUMBERS & PIPEFITTERS LOCAL UNION # 4, ET AL., Defendants, Appellees.
Nos. 93-1412, 93-1580
United States Court of Appeals, First Circuit
April 1, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Robert E. Keeton, U.S. District Judge ]
Robert M. Cheverie on Memorandum of Law in Support of Motion for Summary Disposition for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
Plaintiff William Ferguson appeals a district court judgment which dismissed his pro se complaint for failure to state a claim upon which relief can be granted.  Having thoroughly reviewed the record and the plaintiff's briefs and reply briefs, we are persuaded that the district court judgment is correct.  Moreover, the plaintiff's multiple filings demonstrate that this suit is patently frivolous and thus also subject to dismissal under 28 U.S.C. Sec. 1915(d).  See  Neitzke v. Williams, 490 U.S. 319, 327-28 (1990).1  Accordingly, the defendants' motion for summary affirmance is allowed and the judgment of the district court is affirmed.2



1
 Thus, there also was no error in the district court's denial of Ferguson's motion for a preliminary injunction


2
 Ferguson's motion to adduce additional evidence is denied